In a proceeding to invalidate a petition designating Salvatore Albanese as a *724candidate in the Democratic Party primary election to be held on September 12, 1989, for the public office of Member of the City Council of the City of New York from the 31st Council-manic District, the appeal is from a judgment of the Supreme Court, Kings County (Dowd, J.), dated August 19, 1989, which, inter alia, directed the Board of Elections of the City of New York to afford an opportunity to ballot.
Ordered that the judgment is affirmed, without costs or disbursements.
There is no reason to disturb the Supreme Court’s determination to afford Democratic voters an opportunity to ballot at the primary election (see, Election Law § 16-100; Matter of Brown v Ulster County Bd. of Elections, 48 NY2d 614). Such relief was properly granted where, as here, the candidate’s petition was invalidated after a technical challenge and there has been the "intention * * * manifested to nominate some candidate” by the political party involved (Matter of Hunting v Power, 20 NY2d 680, 681; Matter of Palais v D’Apice, 112 AD2d 1078; cf., Matter of Santoro v Kujawa, 133 AD2d 534). Kunzeman, J. P., Eiber, Spatt, Harwood and Balletta, JJ., concur.